Filed:  February 7, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
DAVID J. HUNNICUTT
and LAWRENCE B. GEORGE,
	Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
	Respondent,
	and
EVAN MANVEL,
	Intervenor.
(SC S48996)
	En Banc
	On petition to review ballot title.
	Submitted on the record January 9, 2002.
	David Hunnicutt, Tigard, filed the petition for himself and
petitioner George.
	Janet A. Metcalf, Assistant Attorney General, Salem, filed
the answering memorandum.  With her on the answering memorandum
were Hardy Myers, Attorney General, and Michael D. Reynolds,
Solicitor General.
	Evan Manvel, intervenor, filed a memorandum.
	GILLETTE, J.
	Ballot title referred to the Attorney General for
modification.
		GILLETTE, J.
		In this ballot title review proceeding, petitioners
challenge various aspects of the Attorney General's certified
ballot title for a proposed initiative measure, which the
Secretary of State has denominated as Initiative Petition 112
(2002).  We review the Attorney General's certified ballot title
to determine whether it substantially complies with the
requirements of ORS 250.035(2)(a) to (d).  See ORS 250.085(5)
(setting out standard of review).
		The proposed measure would amend Article I, section 18,
of the Oregon Constitution, by adding the following subsection:

		"Whereas the right to property must be balanced
against the interests of the community, nothing in this
section shall require compensation due to a government
regulation whose primary purpose is to protect air,
water, fish, wildlife, or food supply, preserve farm or
forestland, promote jobs, affordable housing, public
health, safety or community livability, or reduce the
burden imposed on taxpayers by new development, except
as required under this section as it existed prior to
November 7, 2000.  Nothing in this 2002 Amendment shall
be interpreted to limit the right of any citizen to
compensation under the United States Constitution."
The proposed measure appears to be, at least in part, a response
to Ballot Measure 7 (2000) (Measure7), which the voters approved
in November 2000 and sought to place in the constitution a right
of a private property owner to payment of compensation when a
government regulation reduces the value of property by any
amount.  The constitutionality of Measure 7 presently is at issue
before this court in League of Oregon Cities v. State of Oregon
(SC S48450) and McCall v. Kitzhaber (SC S48451).
	The Attorney General's certified ballot title for
Measure 112 (2002) contains the following caption:

"AMENDS CONSTITUTION: NO RIGHT TO
COMPENSATION FOR GOVERNMENT
REGULATION HAVING CERTAIN PURPOSES
UNLESS RIGHT EXISTED BEFORE 2000"

Petitioners have two objections to the caption.  In the first,
they argue that the phrase, "having certain purposes," is
inaccurate, because (they assert) the actual result of adopting
the proposed measure would be to overrule entirely the effect of
Measure 7.  That argument is not correct.  It is true that, if
adopted, the proposed measure would limit significantly what
otherwise would be the effect of Measure 7.  But the proposed
measure would not overrule Measure 7 entirely because, inter
alia, the proposed measure would require that, to be exempt from
Measure 7, the regulation in question would have to be adopted
for the "primary purpose" of furthering one or more of the
interests listed in the proposed measure.  Not all regulations
would fit that description.
	Petitioners also argue, however, that the Attorney
General's caption is inadequate under the applicable statutory
standard, ORS 250.035(2)(a), because it does not inform the voter
about the particular area of the law that would be affected by
the proposed measure:  "A voter reading the caption would have no
idea that the measure dealt with limitations on the right to
compensation for a taking of private property, which is obviously
the 'subject' of the measure." (1)  The Attorney General agrees that
this argument is well taken and that he must identify more
specifically the right to compensation to which the proposed
measure refers to be in compliance with the applicable statutory
standard.  We agree.  The ballot title must be referred to the
Attorney General for modification.  ORS 250.085(8). 
	We have considered petitioners' other arguments, which
deal with the result statements and the summary, and determine
that they are not well taken.
	Ballot title referred to the Attorney General for
modification.



1. 	Under ORS 250.035(2)(a), a caption must "reasonably
identif[y] the subject matter of the state measure."
Return to previous location.